Citation Nr: 0632744	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 until May 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas.  The December 2002 decision was a 
reconsideration of the same service connection claim that had 
previously been denied in September 2000 as not well-
grounded.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 
3-2001 (Jan. 22, 2001) (providing for reconsideration of 
claims, such as this one, that became final between July 14, 
1999 and November 9, 2000, the date of the enactment of the 
VCAA, and were denied on the basis that they were not well-
grounded).

It is observed that, in a July 2003 substantive appeal, the 
veteran indicated a desire for a hearing before a Veterans 
Law Judge sitting at the RO.  However, a VA form 119, report 
of contact, indicates that the veteran's spouse requested a 
postponement of the hearing and asked for it to be 
rescheduled.  Another hearing was rescheduled for January 
2006, but again the veteran's spouse requested that the 
hearing be postponed and rescheduled.  The RO scheduled a 
Travel Board hearing for July 2006 and provided notice of 
such hearing in a correspondence date in April 2006.  
However, the documentation of record indicates that the 
veteran failed to report.  There is no indication that the 
veteran requested to have this hearing rescheduled.  Further, 
the veteran's representative, in a September 2006 written 
brief presentation, did not request a hearing.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The veteran has been diagnosed with PTSD; however, the 
veteran's in-service stressor has not been verified by 
objective evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify as to the claim by means of 
June 2004 and March 2006 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the March 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that the veteran's line of duty reports have 
not been obtained.  The evidence of record reflects that the 
RO attempted to obtain the veteran's line of duty reports 
regarding a motor vehicle accident in March 2002.  The 
National Personnel Records Center's (NPRC) response, dated in 
November 2002, stated that an extensive search had been 
conducted, and that the records either do not exist or are 
not in their possession.   Additionally, the RO and the 
veteran have submitted requests to the U.S. Army Crime 
Records Center (CRC) because the veteran stated that the 
Military Police arrived at the accident and questioned him 
about it.  The CRC maintains the Army's investigative 
information, including Criminal Investigation Division 
records and military police reports.  The CRC indexes the 
records by the name of the victim and type of crime.  Replies 
from the CRC in June 2001, August 2001, and March 2002 
indicated that no records are responsive to the request.  A 
hand-written note at the bottom of an April 2002 response 
contained a statement that no records could be located.  The 
above requests by the RO included the veteran's name, his 
social security number, his date of birth, and the month, 
year, and place of the alleged stressor.  Even with this 
information, each response to these requests noted that the 
veteran's records could not be identified based on the 
information furnished.  


Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are necessary under 
the VCAA given the RO's multiple attempts noted above.  As 
such, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

Legal criteria 

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH EDITION 1994 (4th ed.) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.
The veteran claims that his PTSD stressor is associated with 
his active service in Korea.  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat- related stressors must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required.  However, in this 
case, the record does not establish, and the veteran does not 
contend, that his in-service stressor is related to engaging 
in combat activity with the enemy.  

The veteran states that his in-service stressor occurred when 
he served abroad in Korea.  The veteran reported that in the 
fall of 1966 he was driving a military vehicle back towards 
the camp when he struck and killed a seven-year old Korean 
girl.  As this is a non-combat related incident, there must 
be independent evidence to corroborate the veteran's 
statements as to the occurrence of his claimed stressor.  In 
this case, the Board finds that the record does not contain 
any such evidence.  

Other than the veteran's statements regarding the occurrence 
of the aforementioned stressor, the claims folder does not 
contain any additional evidence of its actual happening.  The 
Board notes, as discussed above and below, the RO has made 
several attempts to research the veteran's claimed stressor 
with multiple military divisions.  

The Board further notes that in the December 2002 rating 
decision the RO outlined its reasons for not submitting a 
request for verification of this incident to the United 
States Armed Services Center for Unit Records Research 
(USASCURR), which is now called the U. S. Army and Joint 
Services Records Research Center (JSRRC) and will be referred 
to as such.  The RO reasoned that JSRRC is only able to 
search for records regarding the units and military 
casualties and cannot locate records regarding civilian 
deaths.  The Board finds the reasoning set forth for not 
submitting a JSRRC request in the December 2002 rating 
decision is both logical and supportable.  The RO also stated 
that the veteran has not provided the name of the person 
killed.  In this regard, the Board notes that the veteran has 
been requested, and has had ample opportunity, to submit the 
name of the civilian girl killed in this incident.  Indeed, 
in the veteran's response to a PTSD questionnaire, in April 
2000, the name of the casualty was listed as "unknown 7 yr 
old Korean Girl."

The Board acknowledges that in a December 2002 VA 
examination, the examiner diagnosed the veteran with PTSD.  
The Board notes that the veteran was previously diagnosed 
with PTSD, to include a January 2000 psychological 
evaluation.  However, the validity of such diagnoses is 
dependent on the existence of a verified in-service stressor.  
The veteran's contention that he was driving a military 
vehicle that struck and killed a seven-year old Korean girl, 
his stressor, is unsupported by the objective evidence of 
record.  Indeed, the Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).

In conclusion, the available evidence of record is 
insufficient to verify the veteran's in-service stressor.  
Unfortunately, multiple attempts to verify the incident were 
unsuccessful and the veteran has not submitted any other 
evidence in corroboration of his claimed stressors.  
Therefore, in the absence of objective evidence to 
corroborate the veteran's presence as to the event he 
described, the claim of entitlement to service connection for 
PTSD must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


